Affirmed and Memorandum Opinion filed May 22, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00309-CR
                              NO. 14-17-00311-CR

                  COURTNEY DRAN SARGENT, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 212th District Court
                           Galveston County, Texas
                Trial Court Cause Nos. 16CR0338 & 16CR0339

                MEMORANDUM                        OPINION


      Appellant appeals his convictions for aggravated robbery. Appellant’s
appointed counsel filed a brief in which he concludes the appeals are wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by assigning issues that might arguably support the
appeal, and explaining why those issues do not raise arguable error. See Gainous v.
State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969.]
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                        PER CURIAM



Panel consists of Justices Jamison, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2